                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MIKE S. OCHIENO,

       Plaintiff,

vs.                                               Civ. No. 18-197 KG/KRS

SANDIA NATIONAL LABORATORIES,

       Defendant.

                              FINAL ORDER OF DISMISSAL

       Having granted Defendant’s Motion to Dismiss (Doc. 4) by entering a Memorandum

Opinion and Order contemporaneously with this Final Order of Dismissal,

       IT IS ORDERED that this lawsuit is dismissed with prejudice.




                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
